United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2837
                                  ___________

Executive Corners Office Building;       *
Irvin Galstad, Dr., DDS, Ltd.; John      *
Mahowald, dba Dacotah Leather            *
Company; Team Electronics, dba           *
Electronics Marketing, Inc.; W & L,      *
Inc., dba Cherished Moments;             *
Johnston-Miller, Inc., dba Lifestyles;   *
Ram Enterprises, Inc., dba Hanky Panky *
Gift Shoppe and Gallery; Daniel L.       *
Spiros, dba Service Shoe Shop; Pure      *
Plus Dry Cleaners, Inc., dba Pure Plus *
Cleaners, dba Hour Glass Cleaners;       * Appeal from the United States
SMS, Inc., dba The Bottle Shop; Ivan R. * District Court for the District
Jensen; JCM, Inc., dba Miller's True     * of North Dakota.
Value Hardware; Red River Optical,       *
Inc., dba Duling Optical; Don Lindgren, *       [UNPUBLISHED]
dba Sorlie Building, 319-323 Demers; *
Stan's Communication, Inc.,              *
                                         *
                    Appellants,          *
                                         *
       v.                                *
                                         *
Maryland Insurance Company,              *
                                         *
                    Appellee.            *
                                    ___________

                            Submitted: May 10, 2000

                                Filed: May 18, 2000
                                      ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and HENDREN,* District
      Judge.
                             ___________

PER CURIAM.

        This diversity-based lawsuit concerns a coverage dispute between the Appellants
and Maryland Insurance Company. Contrary to the Appellants' view that the policy
provided coverage for sewer and drain backup damage, the district court concluded the
policy language excluding coverage was unambiguous and granted the insurance
company summary judgment. We review a grant of summary judgment under a well-
established standard. Because this is a diversity case, we review de novo questions of
state law. After reviewing the record and the parties' briefs, we are satisfied the district
court correctly applied state law and properly resolved the coverage dispute. Believing
that an extended opinion by this court would have no precedential value in this diversity
case, we affirm on the basis of the district court's ruling without further discussion. See
8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, sitting by designation.

                                            -2-